83056: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32027: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83056


Short Caption:LDG GOLF, INC. VS. BANK OF AMERICA, N.A.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A805685Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/28/2021 / Hauser, CharlesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantLDG Golf, Inc.Joseph Y. Hong
							(Hong & Hong)
						


RespondentBank of America, N.A.Jamie K. Combs
							(Former)
						
							(Akerman LLP/Las Vegas)
						Melanie D. Morgan
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/14/2022OpenRehearing PetitionAppellant


11/21/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/15/2021Filing FeeFiling Fee due for Appeal. (SC)


06/15/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-17183




06/15/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-17189




06/25/2021Filing FeeFiling Fee Paid. $250.00 from Hong & Hong.  Check no. 3893. (SC)


06/25/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-18319




06/28/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Charles K. Hauser. (SC)21-18549




07/16/2021Notice/IncomingFiled Respondent's Notice of Appearance for Lilith Xara. (SC)21-20613




07/19/2021Notice/IncomingFiled Respondent's Notice of Disassociation of Jamie K. Combs, Esq. (SC)21-20657




07/19/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's docketing statement due: July 30, 2021. (SC)21-20733




07/28/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 16, 2021, at 1:30 PM. (SC)21-21889




07/30/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-22247




08/02/2021Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge for Docketing Statement. (SC)21-22266




08/02/2021Notice/IncomingFiled Appellant's Proof of Service on Settlement Judge for the Docketing Statement. (SC)21-22463




09/10/2021Settlement Program ReportFiled Final Report/Other. At the status check it was determined that a mediation would not be productive. (SC).21-26321




09/13/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-26417




10/12/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-29314




12/02/2021MotionFiled Stipulation To Extend Time To File Opening Brief And Appendix. (SC)21-34465




12/03/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix.  Due date 1/12/21. (SC)21-34477




01/21/2022MotionFiled Appellant's Motion to Extend Time To File Opening Brief And Appendix. (SC)22-02270




01/25/2022Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: 7 days. (SC)22-02453




01/29/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)22-03049




01/29/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)22-03050




01/29/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3. (SC)22-03051




01/29/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4. (SC)22-03052




02/01/2022BriefFiled Appellant's Opening Brief. (SC)22-03445




03/03/2022MotionFiled Stipulation for an Extension on Time to File Answering Brief. (SC)22-06884




03/03/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date April 4, 2022. (SC)22-06886




04/04/2022MotionFiled Respondent's  Motion to Extend Time to File Answering Brief. (SC)22-10330




04/05/2022Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  April 19, 2022.  (SC)22-10595




04/19/2022BriefFiled Respondent's Answering Brief. (SC)22-12268




05/19/2022MotionFiled Stipulation For Time Extension For Appellant's Reply Brief. (SC)22-15961




05/20/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief.  Due date June 20, 2022. (SC)22-15992




06/20/2022MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)22-19488




06/28/2022Order/ProceduralFiled Order Granting Motion. Appellant's reply brief due: July 20, 2022. (SC)22-20347




07/20/2022BriefFiled Appellant's Reply Brief. (SC)22-22888




07/21/2022Case Status UpdateBriefing Completed/To Screening. (SC)


10/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-32027




10/25/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's petition for rehearing due: November 14, 2022. (SC)22-33551





Combined Case View